Exhibit 10.7
COOPER US, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



COOPER US, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

          Section   Page  
ARTICLE I
       
DEFINITIONS
       
 
       
1.1 Definitions
    2  
1.2 Construction
    4  
 
       
ARTICLE II
       
ELIGIBILITY FOR PLAN PARTICIPATION
       
 
       
2.1 Active Participants
    5  
2.2 Former SEDB Participants
    5  
 
       
ARTICLE III
       
COMPANY CONTRIBUTIONS
       
 
       
3.1 Amount of Company Contributions
    6  
3.2 Eligibility for Company Contributions
    6  
3.3 Vesting
    6  
 
       
ARTICLE IV
       
ACCOUNTS AND DEEMED INTEREST
       
 
       
4.1 Establishment and Crediting of Accounts
    7  
4.2 Adjustment of Accounts
    7  
 
       
ARTICLE V
       
DISTRIBUTION
       
 
       
5.1 Distributions
    8  
5.2 Payment Options
    8  
5.3 Alternative Payment Forms
    9  
5.4 No Acceleration
    9  
5.5 Special Transition Elections
    9  
5.6 Section 409A Violation
    10  
5.7 Payment Upon Change in Control
    10  
5.8 Payment Upon Disability
    10  
5.9 Rules
    10  

i



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
ARTICLE VI
       
BENEFICIARIES
    11  
 
       
ARTICLE VII
       
ADMINISTRATIVE PROVISIONS
       
 
       
7.1 Administration
    12  
7.2 Powers and Authorities of the Plan Administrator
    12  
7.3 Indemnification
    12  
7.4 Claims Review
    13  
 
       
ARTICLE VIII
       
ADMINISTRATIVE PROVISIONS
    14  
 
       
ARTICLE IX
       
MISCELLANEOUS
       
 
       
9.1 Non-Alienation of Benefits
    15  
9.2 Payment of Benefits to Others
    15  
9.3 Plan Non-Contractual
    15  
9.4 Funding
    16  
9.5 Controlling Status
    16  
9.6 Claims of Other Person
    16  
9.7 Specified Employees
    16  
9.8 Section 409A
    16  
9.9 Severability
    17  
9.10 Governing Law
    17  

i



--------------------------------------------------------------------------------



 



COOPER US, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     WHEREAS, Cooper US, Inc. (the “Company”) desires to establish, effective
January 1, 2007, the Cooper US, Inc. Supplemental Executive Retirement Plan (the
“Plan”) to provide a select group of management employees and highly compensated
employees of the Company and its affiliates with supplemental retirement
benefits; and
     WHEREAS, Plan benefits that were accrued or vested after January 1, 2007,
prior to the execution of this plan document have been administered in good
faith compliance with the requirements of Section 409A; and
     WHEREAS, the Plan is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and shall be construed
consistently with such intent;
     NOW, THEREFORE, effective January 1, 2007, the Plan is hereby established
as hereinafter set forth.

 



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS
     1.1 Definitions. As used herein, the following words shall have the
meanings hereinafter set forth unless otherwise specifically provided.
     (1) The term “Account” shall mean the bookkeeping account establish in the
name of each Participant under the Plan.
     (2) The term “Active Participant” shall mean each Participant who is
eligible for a Company Contribution with respect to the current Plan Year.
     (3) The term “Affiliate” shall mean any member of a controlled group of
corporations (as determined under Section 414(b) of the Code) of which the
Company is a member and any member of a group of trades or business under common
control (as determined under Section 414(c) of the Code) with the Company; any
member of an affiliated service group (as determined under Section 414(m) of the
Code) of which the Company is a member; and any other entity which is required
to be aggregated with the Company pursuant to the provisions of Section 414(o)
of the Code.
     (4) The term “Beneficiary” shall mean the person or persons who, in
accordance with the provisions of Article V, is entitled to distribution
hereunder in the event a Participant dies before his interest under the Plan has
been distributed to him in full.
     (5) The term “Change in Control” shall mean a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company that constitutes a “change in control”
under Section 409A.
     (6) The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time. Reference to a section of the Code shall include such
section and any comparable section or sections of any future legislation that
amends, supplements, or supersedes such section.
     (7) The term “Committee” shall mean the Management Development and
Compensation Committee of the Board of Directors of Cooper Industries, Ltd.
     (8) The term “Company” shall mean Cooper US, Inc., its corporate
successors, and the surviving corporation resulting from any merger of Cooper
US, Inc. with any other corporation or corporations.
     (9) The term “Compensation” shall mean base salary and any management
incentive bonus of a Participant for a Plan Year that is paid in the

2



--------------------------------------------------------------------------------



 



following year, calculated before any reduction for compensation voluntarily
deferred or contributed by or on behalf of a Participant under all qualified and
nonqualified plans of the Employer and including amounts deferred to plans of
the Employer pursuant to provisions of Sections 125, 129, 132(f), 402(e)(3), or
402(h) of the Code.
     (10) The term “Disability” shall mean that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under a welfare
benefit plan covering employees of the Employer.
     (11) The term “Election Form” shall mean the form which may be electronic,
telephonic or hard copy and on which a Participant elects the manner in which he
shall receive distribution of his Account.
     (12) The term “Eligible Employee” shall mean any highly compensated or
select management employee of the Company or an Affiliate who is approved in
advance of each Plan Year by the Committee to participate in the Plan for such
Plan Year.
     (13) The term “Employer” shall mean the Company as well as any Affiliates
of the Company that is designated as a participating employer under the Plan by
the Plan Administrator.
     (14) The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended from time to time. Reference to a section of ERISA shall
include such section and any comparable section or sections of any future
legislation that amends, supplements, or supersedes such section.
     (15) The term “Former SEDB Participant” shall mean each Participant in the
SEDB Plan who was actively employed by the Company on January 1, 2007 and whose
account under the SEDB Plan was transferred to the Plan on March 31, 2007, and
who shall thereafter be an Inactive Participant in the Plan, unless he is
selected to be an Active Participant with respect to a Plan Year.
     (16) The term “Inactive Participant” shall mean any Former SEDB Participant
and any former Active Participant, who has an Account under the Plan.
     (17) The term “Participant” shall mean any Active Participant as well as
any Inactive Participant.

3



--------------------------------------------------------------------------------



 



     (18) The term “Plan” shall mean the Cooper US, Inc. Supplemental Executive
Retirement Plan as established effective January 1, 2007, with all amendments,
supplements, and modifications hereafter made.
     (19) The term “Plan Administrator” shall mean the Company.
     (20) The term “Plan Year” shall mean the calendar year.
     (21) The term “Retirement” shall mean a Separation from Service by a
Participant on or after the attainment of age 65.
     (22) The term “SEDB Plan” shall mean the Cooper US, Inc. Supplemental
Excess Defined Benefit Plan.
     (23) The term “Section 409A” shall mean Section 409A of the Code, and the
regulations and rulings promulgated thereunder.
     (24) The term “Separation from Service” shall mean the termination of
employment of a Participant with the Company and all Affiliates for any reason
other than death; provided, however, that a Company-approved leave of absence
shall not be considered a termination of employment if the leave does not exceed
six months or, if longer, so long as the Participant’s right to reemployment is
provided either by statute or by contract. Notwithstanding the foregoing,
whether or not a Participant has incurred a Separation from Service shall be
determined in accordance with Section 409A.
     (25) The term “SERP Contribution Percentage” shall mean the percentage of
Compensation that is selected by the Committee and credited under the Plan with
respect to a Participant for a Plan Year.
     (26) The term “Specified Employee” shall mean a “specified employee” within
the meaning of Section 409A and the Company’s Specified Employee identification
policy, if any.
     (27) The term “Years of Service” shall mean a year of service as defined in
the Cooper US, Inc. Retirement Savings and Stock Ownership Plan.
     1.2 Construction.  Where necessary or appropriate to the meaning herein,
the singular shall be deemed to include the plural and the masculine pronoun to
include the feminine.

4



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY FOR PLAN PARTICIPATION
     2.1 Active Participants. Prior to the first day of such Plan Year, the
Committee shall approve the selection of certain Company officers and certain
division presidents as an Active Participant in the Plan with respect to such
Plan Year as well as the Compensation Percentage of each such Active Participant
for such Plan Year. Upon being so selected and prior to the first day of such
Plan Year, each Active Participant shall complete and return all necessary
Election Forms. All Election Forms of a Participant must be consistent and
comply with the provisions of Article V.
     2.2 Former SEDB Participants. Effective as of March 31, 2007, the account
of each participant in the SEDB Plan who was actively employed by the Company on
January 1, 2007, shall be transferred to the Plan and credited to an Account
under the Plan in the name of such Participant and thereafter administered
pursuant to the terms of the Plan. Upon such transfer each Former SEDB Plan
Participant shall complete and file an Election Form with respect to the
distribution of such Account. All Election Forms of a Participant must be
consistent and comply with the provisions of Article V.

5



--------------------------------------------------------------------------------



 



ARTICLE III
COMPANY CONTRIBUTIONS
     3.1 Amount of Company Contributions.  Except as specifically provided
otherwise in the Plan, within 30 days of payment of any bonus earned for a Plan
Year under the Cooper US, Inc. Management Annual Incentive Plan, the Account of
each Active Participant shall be credited with a Company Contribution for such
Plan Year that is based upon his Compensation for such Plan Year multiplied by
his Compensation Percentage for such Plan Year.
     3.2 Eligibility for Company Contributions. Notwithstanding any other
provision of the Plan, the Account of an Active Participant shall only be
credited with a Company Contribution (i) for a Plan Year prior to the 2009 Plan
Year, if such Active Participant is employed by the Company or an Affiliate on
the date such Company Contribution is to be credited to the Participant’s
Account, and (ii) for any Plan Year after the 2008 Plan Year, if such Active
Participant is employed by the Company or an Affiliate on the date such Company
Contribution is to be credited to the Participant’s Account or if such
Participant incurred a Separation from Service during such Plan Year or in the
immediately following Plan Year and prior to the contribution crediting date due
to death, Disability, or Retirement or in the discretion of the Committee after
attainment of age 55 with at least 5 years of Vesting Service.
     3.3 Vesting. Company Contributions credited to the Accounts of Active
Participants pursuant to the provisions of Section 3.1 and 3.2 shall be fully
vested pursuant to the schedule set forth below.

          Years of Vesting Service   Vested Percentage
0 to less than 5
    0  
5 or more
    100 %

6



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNTS AND DEEMED INTEREST
     4.1 Establishment and Crediting of Accounts.  Each Participant shall have a
bookkeeping Account established in his name that will reflect any Company
Contributions of the Participant as well as any transferred account balances
from the SEDB Plan on March 31, 2007, and interest credited thereon pursuant to
Section 4.2.
     4.2 Adjustment of Accounts.   Each Account shall be deemed to earn, and
shall be credited daily with, a rate of interest equal to the average prime rate
published by JPMorgan chase Bank for the immediately prior calendar quarter.

7



--------------------------------------------------------------------------------



 



ARTICLE V
DISTRIBUTION
     5.1 Distributions. Subject to the provisions of Section 5.2, 5.3, 5.5, 5.6,
5.7, and 5.8, on and after January 1, 2007, the Accounts of a Participant shall
be distributed to a Participant or his Beneficiary in the form and time set
forth on the Election Form filed with the Company or its designee by the
Participant in accordance with procedures established by the Plan Administrator.
The elections made on an Election Form shall continue in effect for future Plan
Years unless subsequent elections pursuant to the provisions of Section 5.3 are
made and become effective. Notwithstanding the foregoing provisions of this
Section 5.1, in the event any Participant fails to file an Election Form
indicating the time and form of the distribution of his Account, his Account
shall be distributed in a lump sum payment on the first payroll date of the
seventh month following his Separation from Service; provided however, that such
distribution provisions shall be subject to the provisions of Section 5.6, 5.7
and 5.9.
     5.2 Payment Options. Except as otherwise provided in this Article V and
subject to the provisions of Section 9.7, the Account of a Participant shall be
paid to such Participant under one of the following options elected by the
Participant:

  (a)   Single Sum Option – Payment in a single sum as of the first day of the
calendar year quarter immediately after the Participant’s Commencement Date.    
(b)   Installment Option – Payment in annual installments as of the first day of
the calendar year quarter immediately after the Participant’s Commencement Date
over a period of 3, 5, 7, or 10 years as specified by the Participant on his
Election Form. To the extent permitted by Section 409A, installment payments
shall be treated as a single payment.

For purposes hereof, a Participant’s Commencement Date shall be the .5, 3, 5, or
10 year anniversary of the Participant’s Separation from Service as indicated on
the Participant’s Election Form. Notwithstanding the foregoing, subject to the
requirements of Section 409A, if

8



--------------------------------------------------------------------------------



 



the balance of a Participant’s Account on his Separation from Service is less
than $25,000, such amount shall be paid to him in a single sum payment (in lieu
of any other payment method that he may have elected) on the first day of the
calendar year quarter immediately following the six-month anniversary of such
Participant’s Separation from Service.
     5.3 Alternative Payment Forms. Subject to the Company’s consent, a
Participant who is employed by the Employer may elect to delay payment or to
change the form of payment of his Account, if all the following conditions are
met:
     (i) Such election will not take effect until at least twelve months after
the date on which the election is made; and
     (ii) The payment with respect to which such election is made is deferred
for a period of not less than five years from the date such payment would
otherwise be made; and
     (iii) Any election for a “specified time (or pursuant to a fixed schedule)”
within the meaning of Section 409A(a)(2)(A)(iv) of the Code, may not be made
less than twelve months prior to the date of the first scheduled payment.
To the extent permitted under Section 409A, installment payments shall be
treated as a single payment.
     5.4 No Acceleration. Except as permitted under Section 409A, no
acceleration of the time or form of payment of a Participant’s Account under the
Plan shall be permitted.
     5.5 Special Transition Elections.
          (a) Changes in Payment Elections. During 2007 and 2008, a Participant
may make an election(s) to receive payment of his Account without complying with
the requirements of Section 5.2 or 5.1; provided, however, that such election(s)
shall only be effective:
(i) If made in 2007, it applies only to amounts that would not otherwise be
payable in 2007 and does not cause an amount to be paid in 2007 that would not
otherwise be payable in 2007; and

9



--------------------------------------------------------------------------------



 



(ii) If made in 2008, it applies only to amounts that would not otherwise be
payable in 2008 and that does not cause an amount to be paid in 2008 that would
not otherwise be payable in 2008.
     5.6 Section 409A Violation. If the Plan fails to meet the requirements of
Section 409A with respect to a Participant, the Company shall distribute the
amount required to be included in such Participant’s gross income as a result of
such failure within 60 days of the
Company’s determination of such compliance failure.
     5.7 Payment Upon Change in Control. Notwithstanding any provision of the
Plan to the contrary, to the extent permitted under Section 409A, the balance of
the Account of a Participant under the Plan shall be paid to such Participant
within 15 days following a Change in Control.
     5.8 Payment Upon Disability. Notwithstanding any provision of the Plan to
the contrary, to the extent permitted under Section 409A, the balance of the
Account of a Participant who incurs a Disability shall be paid to such
Participant as of the first day of the calendar year quarter following a
decision by the Plan Administrator that the Participant has incurred a
Disability.
     5.9 Rules. Subject to the provisions of Section 409A, the Plan
Administrator may from time to time adopt additional policies or rules governing
the manner in which distributions are made from the Plan so that the Plan may be
conveniently administered and comply with Section 409A.

10



--------------------------------------------------------------------------------



 



ARTICLE VI
BENEFICIARIES
     In the event a Participant dies before his interest under the Plan has been
distributed to him in full, any remaining interest shall be distributed in a
single sum to his Beneficiary who shall be the person designated as his
beneficiary on the beneficiary designation form provided by and filed with the
Employer or its designee. If the Participant does not designate a Beneficiary,
the Beneficiary shall be his surviving spouse. If the Participant does not
designate a Beneficiary and has no surviving spouse, the Beneficiary shall be
the Participant’s estate. The designation of a Beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Plan
Administrator or its designee. If a Beneficiary (the “Primary Beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the Contingent Beneficiary, if any, named in the Participant’s
current beneficiary designation form. If there is no Contingent Beneficiary, the
balance shall be paid to the estate of the Primary Beneficiary. Any Beneficiary
may disclaim all or any part of any benefit to which such Beneficiary shall be
entitled hereunder by filing a written disclaimer with the Plan Administrator
before payment of such benefit is to be made. Such a disclaimer shall be made in
form satisfactory to the Plan Administrator and shall be irrevocable when filed.
Any benefit disclaimed shall be payable from the Plan in the same manner as if
the Beneficiary who filed the disclaimer had died on the date of such filing.
Notwithstanding the foregoing, the six-month delay applicable to Participants
under Article V shall not apply to any Beneficiary.

11



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATIVE PROVISIONS
     7.1 Administration. The Plan shall be administered by the Plan
Administrator in a manner consistent with the requirements of Section 409A, as
from time to time amended.
     7.2 Powers and Authorities of the Plan Administrator. The Plan
Administrator shall have full power and authority to interpret, construe and
administer the Plan and its interpretations and construction hereof, and actions
hereunder, including the timing, form, amount or recipient of any payment to be
made hereunder, shall be binding and conclusive on all persons for all purposes.
The Plan Administrator may delegate any of its powers, authorities, or
responsibilities for the operation and administration of the Plan to any person
or committee so designated in writing by it and may employ such attorneys,
agents, and accountants as it may deem necessary or advisable to assist it in
carrying out its duties hereunder. No member of the Committee shall be liable to
any person for any action taken or omitted in connection with the interpretation
and administration of the Plan unless attributable to his own willful misconduct
or lack of good faith. Members of the Committee shall not participate in any
action or determination regarding their own benefits, if any, payable under the
Plan.
          7.3 Indemnification. In addition to whatever rights of indemnification
a member of the Plan Administrator or any other person or persons to whom any
power, authority, or responsibility is delegated pursuant to Section 7.2, may be
entitled under the articles of incorporation, regulations, or by-laws of the
Company, under any provision of law, or under any other agreement, the Company
shall satisfy any liability actually and reasonably incurred by any such member
or such other person or persons, including expenses, attorneys’ fees, judgments,
fines, and amounts paid in settlement, in connection with any threatened,
pending, or completed action, suit, or proceeding which is related to the
exercise or failure to exercise by such member

12



--------------------------------------------------------------------------------



 



or such other person or persons of any of the powers, authority,
responsibilities, or discretion provided under the Plan.
          7.4 Claims Review. Any Eligible Employee or Participant, as the case
may be, who is eligible for a benefit under the Plan, and does not receive the
amount of benefit to which he believes he is entitled, may submit an application
therefor to the Plan Administrator requesting such distribution or withdrawal.
The Plan Administrator shall accept, reject or modify such request and shall
notify the requesting party in writing, setting forth the response of the Plan
Administrator and, in the case of a denial or modification, the Plan
Administrator shall:

  (a)   state the specific reason or reasons for the denial or modification;    
(b)   provide specific reference to pertinent Plan provisions on which the
denial or modification is based;     (c)   provide a description of any
additional material or information necessary for the requesting party to perfect
the claim and an explanation of why such material or information is necessary;
and     (d)   explain the Plan’s claim review procedures as contained herein.

          In the event the request is denied or modified, if the requesting
party desires to have such denial or modification reviewed, he must, within
60 days following receipt of the notice of such denial or modification, submit a
written request for review by the Plan Administrator of the initial decision of
the Plan Administrator. As soon as practicable, and in no event later than 120
days following such request for review, the Plan Administrator shall, after
providing a full and fair hearing, render its final decision in writing to the
requesting party stating specific reasons for such decision.

13



--------------------------------------------------------------------------------



 



ARTICLE VIII
AMENDMENT AND TERMINATION
     The Company may amend, modify, suspend or terminate (individually or in the
aggregate, a “Change”) the Plan for any purpose or extend the Plan to any
Affiliate by action of the Plan Administrator, except that: (i) no Change shall
adversely affect the benefit amount that any Participant is receiving or is
eligible to receive under the Plan, unless an equivalent benefit is otherwise
provided under another plan or program sponsored by the Company or any of its
subsidiaries; and (ii) no distribution of a Account subject to the Plan shall
occur unless the requirements of Section 409A have been met.

14



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     9.1 Non-Alienation of Benefits. No benefit under the Plan shall at any time
be subject in any manner to alienation or encumbrance. If any Participant or
Beneficiary shall attempt to, or shall, alienate or in any way encumber his
benefits under the Plan, or any part thereof, or if by reason of his bankruptcy
or other event happening at any time any such benefits would otherwise be
received by anyone else or would not be enjoyed by him, his interest in all such
benefits shall automatically terminate and the same shall be held or applied to
or for the benefit of such person, his spouse, children, or other dependents as
the Plan Administrator may select.
     9.2 Payment of Benefits to Others. If any Participant or Beneficiary to
whom a benefit is payable is unable to care for his affairs because of illness
or accident, any payment due (unless prior claim therefor shall have been made
by a duly qualified guardian or other legal representative) may be paid to the
spouse, parent, brother, or sister, or any other individual deemed by the Plan
Administrator to be maintaining or responsible for the maintenance of such
person. Any payment made in accordance with the provisions of this Section 9.2
shall be a complete discharge of any liability of the Plan with respect to the
benefit so paid.
     9.3 Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by an Employer to
continue his employment with an Employer, and nothing herein contained shall be
construed as a commitment on the part of an Employer to continue the employment
or the annual rate of compensation of any such person for any period, and all
Participants shall remain subject to discharge to the same extent as if the Plan
had never been established.

15



--------------------------------------------------------------------------------



 



     9.4 Funding. In order to provide a source of payment for its obligations
under the Plan, the Company may establish a grantor trust. Subject to the
provisions of the trust agreement governing such grantor trust, the obligation
of an Employer under the Plan to provide a Participant or a Beneficiary with a
benefit constitutes the unsecured promise of such Employer to make payments as
provided herein, and no person shall have any interest in, or a lien or prior
claim upon, any property of an Employer.
     9.5 Controlling Status. No Participant shall be eligible for a benefit
under the Plan unless such Participant is a Participant on the date of his
retirement, death, or other termination of employment.
     9.6 Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any person, firm or corporation any legal or equitable
right as against an Employer, its officers, employees, or directors, except any
such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.
     9.7 Specified Employees. Notwithstanding anything in the Plan to the
contrary, in the event that a Participant is a Specified Employee at the time of
his Separation from Service, to the extent his benefit under the Plan
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A, no Plan benefit shall be paid or begin to be paid to him until the
30-day period commencing after the six-month period following his Separation
from Service; provided, however, that if such 30-day period begins in one
calendar year and ends in another, such Participant shall have no right to
designate the calendar year of payment.
     9.8 Section 409A. Notwithstanding any provision to the contrary in the
Plan, nothing shall restrict the Company’s right to amend the Plan, without the
consent of Participants and

16



--------------------------------------------------------------------------------



 



without additional consideration to affected Participants, to the extent
necessary to avoid taxation, penalties, and/or interest arising under
Section 409A, even if such amendments reduce, restrict, or eliminate rights
granted thereunder before such amendments. Although the Company shall use its
best efforts to avoid the imposition of taxation, penalties, and/or interest
under Section 409A, tax treatment of deferrals and other credits under the Plan
is not warranted or guaranteed. If, at any time, it is determined that amounts
deferred pursuant to the Plan are currently taxable to a Participant or his
Beneficiary under Section 409A, the amounts credited to such Participant’s
Account which become so taxable shall be distributed immediately to him;
provided, however, that in no event shall amounts so payable under the Plan to a
Participant exceed the value of his Account. Notwithstanding the foregoing, the
Company, any Affiliate, or any delegate shall not be held liable for any taxes,
penalties, interest or other monetary amount owed by any Participant,
Beneficiary, or other person as a result of the deferral or payment of any
amounts under the Plan or as a result of the administration of amounts subject
to the Plan.
     9.9 Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     9.10 Governing Law. The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Texas.
     Executed at Houston, Texas this                      day of December 2008.

            COOPER US, INC.
      By:           Title:             

17